[Cite as McCafferty v. Univ. of Toledo, 2011-Ohio-7057.]



                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




LAUREN MCCAFFERTY

       Plaintiff

       v.

THE UNIVERSITY OF TOLEDO

       Defendant

        Case No. 2011-09039-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶1}     On September 7, 2010, plaintiff, Lauren McCafferty, suffered personal
injury when she slipped and fell upon a freshly mopped floor in the lobby of a building
identified as MacKinnon Hall, a structure located on the campus of defendant,
University of Toledo (UT). Plaintiff complained that she “slipped on the floor” and hit her
head, “passing out with a concussion.” Plaintiff subsequently filed this complaint seeking
to recover $1,455.88 for medical expenses, lost time from school and work, and for pain
and suffering resulting from the September 7, 2010 occurrence. Plaintiff has contended
her slip and fall event was proximately caused by negligence on the part of UT in
maintaining a dangerous condition in MacKinnon Hall. Specifically, plaintiff claimed a
custodial worker mopped the floor and failed to place “wet floor” warning signs.
        {¶2}     With her complaint, plaintiff included copies of the following medical bills:
Mercy St. Anne Hospital-$660.74, 3D Lab LLC-$200.14, and ER physicians at St. Anne-
$495.00. The filing fee was paid.
        {¶3}     Defendant acknowledged the area of MacKinnon Hall where plaintiff fell
was being mopped on the morning of September 7, 2010. However, defendant denied
this maintenance activity created a hazardous condition with resulting liability.
Furthermore, defendant asserted signs warning that the floor was wet were placed
across the lobby to warn pedestrian traffic, such as plaintiff, about the condition of the
floor. Defendant submitted a report prepared by Coleen Martin, who handled plaintiff’s
insurance claim for the university. Martin related that plaintiff “stated that she had left
her room on the first floor and was running down the carpeted ramp onto the white tiled
floor which she estimated was 20 x 40 ft. and slipped on the wet floor and says she saw
the man mopping the floor. [Plaintiff] stated that there was a wet floor sign out but not
where she had fallen.” Defendant explained that the custodian, Sandra Blackford, saw
plaintiff enter the lobby and verbally warned her that the floor was wet.         Blackford
confirmed that she “had half my lobby floor mopped and dried with wet floor signs out”
when she saw plaintiff come through the right side door to the lobby. Blackford also
recalled that plaintiff was barefoot and wearing pajamas, and that she saw plaintiff fall
but she “did not see her hit her head.”
       {¶4}   Defendant contended plaintiff failed to establish her fall and resulting injury
were proximately caused by any breach of a duty of care owed by UT. Defendant
asserted any danger presented by the condition of the floor at MacKinnon Hall was
open and obvious to plaintiff. Therefore, defendant insisted it cannot be held liable for
plaintiff's damages claimed.
       {¶5}   Plaintiff was present on defendant's premises for such purposes which
would classify her under the law as an invitee. Scheibel v. Lipton (1951), 156 Ohio St.
308, 46 O.O. 177, 102 N.E. 2d 453. Consequently, defendant was under a duty to
exercise ordinary care for the safety of invitees such as plaintiff and to keep the
premises in a reasonably safe condition for normal use. Presley v. City of Norwood
(1973), 36 Ohio St. 2d 29, 65 O.O. 2d 129, 303 N.E. 2d 81. The duty to exercise
ordinary care for the safety and protection of invitees such as plaintiff includes having
the premises in a reasonably safe condition and warning of latent or concealed defects
or perils which the possessor has or should have knowledge.            Durst v. VanGundy
(1982), 8 Ohio App. 3d 72, 8 OBR 103, 455 N.E. 2d 1319; Wells v. University Hospital
(1985), 86-01392-AD. As a result of plaintiff's status, defendant was also under a duty
to exercise ordinary care in providing for plaintiff's safety and warning her of any
condition on the premises known by defendant to be potentially dangerous. Crabtree v.
Shultz (1977), 57 Ohio App. 2d 33, 11 O.O. 3d 31, 384 N.E. 2d 1294.
      {¶6}   However, an owner of a premises has no duty to warn or protect an invitee
of a hazardous condition, where the condition is so obvious and apparent that the
invitee should reasonably be expected to discover the danger and protect herself from
it. Parsons v. Lawson Co. (1989), 57 Ohio App. 3d 49, 566 N.E. 2d 698; Blair v. Ohio
Department of Rehabilitation and Correction (1989), 61 Ohio Misc. 2d 649, 582 N.E. 2d
673. This rationale is based on principles that an open and obvious danger is itself a
warning and the premises owner may expect persons entering the premises to notice
the danger and take precautions to protect themselves from such dangers. Simmers v.
Bentley Constr. Co., 64 Ohio St. 3d 642, 1992-Ohio-42, 597 N.E. 2d 504. In the instant
claim, plaintiff has acknowledged she saw the custodian mopping the floors at the time
she fell and that she saw “wet floor” signs across the lobby from where she fell.
      {¶7}   To recover damages in a negligence action an invitee must establish:
      {¶8}   "1.    That the defendant through its officers or employees was
responsible for the hazard complained of; or
      {¶9}   "2.    That at least one of such persons had actual knowledge of the
hazard and neglected to give adequate notice of its presence or remove it promptly; or
      {¶10} "3.     That such danger had existed for a sufficient length of time
reasonably to justify the inference that the failure to warn against it or remove it was
attributable to a want of ordinary care." Evans v. Armstrong, (Sept. 23, 1999) Franklin
App. No. 99AP-17, citing Johnson v. Wagner Provision Co. (1943), 141 Ohio St. 584,
589, 49 N. E. 2d 925.
      {¶11} In the instant claim, plaintiff has failed to show defendant did not provide
adequate warning of the wet floor. Evidence regarding the placement of warning signs
does not appear to be in dispute. Plaintiff has failed to prove she did not receive
adequate warning of the floor condition. Consequently, plaintiff's claim is denied since
plaintiff has failed to prove defendant breached a duty of care owed to her which
resulted in the damages claimed.
                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




LAUREN MCCAFFERTY

        Plaintiff

        v.

THE UNIVERSITY OF TOLEDO

        Defendant

        Case No. 2011-09039-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Lauren McCafferty                                Janelle M. Schuller
2070 Campus Road                                 Associate General Counsel
Toledo, Ohio 43606                               The University of Toledo
                                                 2801 W. Bancroft St. MS 943
                                                 Toledo, Ohio 43606
SJM/laa
10/14
Filed 11/2/11
Sent to S.C. reporter 3/30/12